Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 11-15, 20, 22, 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Muthiah (US 5,721,052) in view of Czornij et al. (US 7,649,044), the Matador Rubber - Rubber Chemistry article, and Tang (US 6,590,042) with evidence provided by Pham et al. (Epoxy Resins) and with evidence provided by the Advanced Materials High Performance Components product literature.
Regarding Claims 1, 3-4, and 29-30, Muthiah (Example 6) teaches a curable powder coating composition comprising Araldite GT7072, a bisphenol A/Epichlorohydrin Type 2 epoxy resin. As evidenced by Pham (Pages 10-11), this resin would be an epoxy resin with two epoxide and multiple hydroxyl functional groups. The Example 6 composition further comprises a catalytic curing agent. This curing agent reacts with the epoxy groups (Column 5, lines 15-52, see also Pham, Section 16). Muthiah (Column 6, lines 25-38) teaches that the composition can comprise texturing agents which can be rubber particles and lists some particles that can be chosen, but does not limit the rubber particles to those disclosed.
Example 6 further discloses the rubber particles comprise between 1 and 40 weight percent of the coating composition (i.e. 17/156.2 = 11%).
Muthiah does not disclose the size of the texturing rubber particles or specifically disclose other usable rubber particles.
Czornij (Column 1, line 54 through Column 2, line 11) teaches coating compositions that use rubber particles to provide texturing. The particles can contain sulfur and can be vulcanized rubber particles with a size of less than 74 microns (Column 4, line 52 through Column 5, line 27) for optimal sprayability and can be recycled rubber material recovered from tires, such as polybutadiene. The use of these rubber particles is advantageous from an environmental and financial standpoint (Column 1, lines 46-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the rubber particles of Czornij, as the rubber particles of Muthiah, in order to provide texturing particles with both environmental and financial benefits.
Muthiah in view of Czornij does not state the glass transition temperature of the rubber.
The Matador Rubber – Rubber Chemistry article (Page 19) teaches that the Tg of commercially produced polybutadiene rubber normally varies between -100 and -80 °C and is used in tires (Page 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a commercially available rubber, as the rubber of Muthiah in view of Czornij due to availability. Such a rubber would encompass glass transition temperatures as claimed.
There is no disclosure in Muthiah in view of Czornij and the Matador Rubber – Rubber Chemistry article that the vulcanized rubber particles are crosslinked through sulfur bonds.
Tang discloses sulfur crosslinking is the type of vulcanization in rubber tires that need to be recycled (Col 1, lines 17-31), and that the sulfur crosslinking provides strength, elasticity, and durability (Col 1, lines 32-34) and prevents the rubber from melting or dissolving (Col 1, lines 38-39).
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to use vulcanized rubber recycled from tires which are crosslinked with sulfur bonds as the recycled rubber material for the vulcanized rubber particles. This would provide strength, elasticity, and durability and prevent the rubber particle texturing agent from melting or dissolving.
While Muthiah in view of Czornij, The Matador Rubber – Rubber Chemistry article, and Tang does not explicitly state that the rubber particles are not reactive with the other components in the curable composition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that given that the particles are vulcanized, that they would be unreactive with the other components in the curable coating composition.
Regarding Claim 2, as evidenced by the Advanced Materials High Performance Components product literature (Page 1, Resin Tg (Data) graph), Araldite bisphenol A resins have a Tg higher than that claimed.
Regarding Claim 5, Muthiah discloses the catalytic curing agent may comprise a mixture of an imidazole, a substituted imidazole, or adducts of an imidazole or substituted imidazole and an epoxy resin or quaternary ammonium salts thereof (Column 4, lines 60-65). Such a mixture would comprise at least a first and second curing agent, which are necessarily reactive with hydroxyl groups.
Regarding Claims 6 and 7, the epoxy resin can be a mixture of two bisphenol A type resins of different epoxy equivalent weights (Muthiah, claim 2). As stated above, these resins would be epoxy resins with two epoxide and multiple hydroxyl functional groups and the curing agents of Muthiah are reactive with the epoxy groups.
Regarding Claim 11, the composition of Muthiah can comprise pigments (Column 7, lines 6-7).
Regarding Claims 12 and 14, the composition of Muthiah does not require either fiberglass or a thermoplastic resin (Column 3, lines 26-49).
Regarding Claim 13, the composition can further comprise mica (Column 7, lines 20-32). Mica is a platy inorganic filler.
Regarding Claim 15, the coating composition can also comprise calcium carbonate (Column 7, lines 20-32). Calcium is an alkaline earth metal and calcium carbonate is capable of inhibiting corrosion.
 Regarding Claim 20, the wood substrate can be pretreated with a conductive coating prior to application of the powder coating (Column 10, lines 10-27).
Regarding Claim 22, the coating composition can also comprise Teflon (Column 7, lines 33-38). Teflon is a thermoplastic resin.
Regarding Claim 24, the coating can be applied directly in a wood substrate (Column 10, lines 10-27).
Regarding Claim 25, the coating composition can also comprise Teflon (Column 7, lines 33-38). Teflon is a thermoplastic resin.
Regarding Claim 26, the coating composition can also comprise calcium carbonate (Column 7, lines 20-32). Calcium is an alkaline earth metal and calcium carbonate is capable of inhibiting corrosion.
Regarding Claims 27 and 28, the coating of Muthiah can be coated onto metals such as cold coil springs (Column 8, lines 32-37).
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Muthiah in view of Czornij, the Matador Rubber - Rubber Chemistry article, and Tang as applied to claim 1 above, and further in view of Böhmert et al. (US 5,507,928).
Regarding Claims 20 and 21, as stated above, Muthiah, using the texturing particles of Czornij, the Matador Rubber – Rubber Chemistry article, and Tang, teaches a curable coating composition that meets the limitations of Claim 1. The coating of Muthiah can be used on metal substrates (Column 8, lines 32-37).
Muthiah in view of Czornij, the Matador Rubber – Rubber Chemistry article, and Tang does not teach a lower coating layer for a metal substrate.
Böhmert (Column 2, lines 5-25) teaches that adding a wet coating below the powder coating provides a coating with good adhesion and mechanical properties. The substrate can be a metal (Column 11, lines 40-50). The wet layer first coating can comprise a zinc phosphate corrosion inhibiter (Column 5, lines 49-64). Zinc is a transition metal.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the wet coating layer of Böhmert between the metal substrate and powder coating of Muthiah, in order to ensure that the coating has good adhesion and mechanical properties and inhibit corrosion of the metal substrate.
Allowable Subject Matter
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
There is no disclosure or suggestion in Muthiah that the coating layer has thickness of 300 to 800 microns as claimed. Rather, Muthiah discloses a thickness of 1 to 8 mils.
Response to Arguments
Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive.
Applicant argues that the motivation the environmental and financial benefits provided by the particles of Czornij are not sufficient motivation to modify Muthiah ‘052, because that motivation is immaterial without establishing that the smaller particle of Czornij would be capable of imparting the desired grainy textured finish of Muthiah ‘052.
However, Czornij  teaches the use of its rubber particles to provide texturing (Column 1, line 54 through Column 2, line 11). Further, there is no disclosure in Muthiah ‘052 that quantifies the “grainy textured effect” desired, nor does Muthiah ‘052 limit the particle size of the texturing agents used. Therefore it would be obvious to use the particles of Czornij to provide texturing in the product of Muthiah ‘052, and since Muthiah ‘052 does not quantify the desired “grainy textured effect”, there is no evidence that this texture would not be achieved by the particles of Czornij.
Applicant argues that the Muthiah Declaration provides the expert opinion of the inventor of Muthiah ‘052, that the smaller particle size of Czornij would not likely produce the desired grainy textured finish of Muthiah ‘052, and therefore would not be obvious to use.
However, since there is no disclosure in Muthiah ‘052 that quantifies the “grainy textured effect” desired, nor does Muthiah ‘052 limit the particle size of the texturing agents used, Examiner maintains that the arguments of the Muthiah Declaration remain unpersuasive. Since Muthiah ‘052 does not quantify the grainy textured effect, any amount of texturing, including that provided by the smaller particles of Czornij, would be considered a grainy textured effect. Additionally, while applicant argues that Muthiah ‘052 discloses the inclusion of Nipol 1422 and 1411 which are rubber particles having a particle size of 100 microns and therefore one would understand that the rubber particles having this size are necessary in Muthiah to produce the desired textured finish, Muthiah does not limit the rubber particles to Nipol 1422 and 1411.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY M MILLER/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787